             Case 1:20-cv-03649 Document 1 Filed 12/14/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


NATIONAL SECURITY ARCHIVE                                     )
2130 H Street, N.W., Suite 701                                )
The Gelman Library                                            )
Washington, DC 20037,                                         )
                                                              )
                       Plaintiff,                             )
                                                              )
       v.                                                     ) C. A. No. _____________
                                                              )
DEPARTMENT OF STATE                                           )
2201 C Street, N.W.                                           )
Washington, DC 20520,                                         )
                                                              )
                       Defendant.                             )
                                                              )

                          COMPLAINT FOR INJUNCTIVE RELIEF

       1. This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552.

Plaintiff National Security Archive seeks injunctive and other appropriate relief for the

processing and release of agency records requested by plaintiff from defendant Department of

State. Specifically, plaintiff seeks disclosure of certain narrowly described records related to the

disappearance of 43 Mexican students from the Escuela Normal Rural Raul Isidro Burgos on

September 26-27, 2014, also known as the “Ayotzinapa case” or Ayotzinapa investigation..

                                     Jurisdiction and Venue

       2. This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the parties pursuant to 5 U.S.C. §§ 552(a)(4)(B). This Court also has

jurisdiction over this action pursuant to 28 U.S.C. § 1331. Venue lies in this district under 5

U.S.C. § 552(a)(4)(B).
             Case 1:20-cv-03649 Document 1 Filed 12/14/20 Page 2 of 7




                                              Parties

       3. Plaintiff National Security Archive (“the Archive”), founded in 1985, is an

independent non-governmental research institute and library. The Archive collects and publishes

declassified documents obtained through the Freedom of Information Act. The Archive also

serves as a repository of government records on a wide range of topics pertaining to the national

security, foreign, intelligence, and economic policies of the United States. The Archive won the

1999 George Polk Award, one of U.S. journalism’s most prestigious prizes, for – in the words of

the citation – “piercing the self-serving veils of government secrecy, guiding journalists in the

search for the truth and informing us all.” It also was awarded the 2005 Emmy Award for

outstanding achievement in news and documentary research. The Archive is a representative of

the news media as defined in 5 U.S.C. § 552(a)(4)(a)(ii).

       4. Defendant Department of State (“State”) is a department of the Executive Branch of

the United States Government. State is an “agency” within the meaning of 5 U.S.C. § 552(f).

       Plaintiff’s FOIA Requests and State’s Failure to Respond in a Timely Manner

       5. Between June 24, 2015, and July 30, 2020, plaintiff submitted a series of FOIA

requests to defendant. Those requests are described below, including the date the request was

filed; the date on which defendant acknowledged receipt; the case number defendant assigned to

the request; and a description of the agency records requested.

       a.      Date filed: 6/24/15
               Date acknowledged: 7/2/15
               Agency case number: F-2015-11579
               Description: Records regarding Captain José Martínez Crespo, an army official
               assigned to the Mexican Army’s 27th Infantry Battalion and his alleged links to
               drug trafficking organizations.

       b.      Date filed: 6/25/15
               Date acknowledged: 7/2/15
               Agency case number: F-2015-11585



                                             2
     Case 1:20-cv-03649 Document 1 Filed 12/14/20 Page 3 of 7




      Description: Records relating to mass graves discovered in Guerrero since
      September 27, 2014, including but not limited to those found during the search for
      43 students. This includes records pertaining to the search for the graves, the
      discovery of the graves, the disinterment of human remains, and subsequent
      investigations.

c.    Date filed: 4/4/17
      Date acknowledged: 4/10/17
      Agency case number: F-2017-08506
      Description: Records relating to activities of students and/or staff of La Escuela
      Normal Rural Raúl Isidro Burgos, Ayotzinapa, Guerrero from September 2010
      thru September 2014.

d.    Date filed: 4/10/17
      Date acknowledged: 4/20/17
      Agency case number: F-2017-09339
      Description: Records relating to the events of the night of September 26, 2014 and
      morning of September 27, 2014 regarding the attack by state and local security
      forces and members of the gang, Guerreros Unidos on students of the Escuela
      Normal Rural Raúl Isidro Burgos in the course of their trip from Ayotzinapa to
      the cities of Huitzuco and Iguala, resulting in their abduction and disappearance.

e.    Date filed: 4/17/17
      Date acknowledged: 4/20/17
      Agency case number: F-2017-09926
      Description: Records relating to the activities, movements, or communications of
      Mexico’s 27th Infantry Battalion of the 35th Military Zone from September 25 t
      hru 29, 2014.

f.    Date filed: 4/18/17
      Date acknowledged: 4/25/17
      Agency case number: F-2017-10022
      Description: Records relating to a link between the municipal police of Cocula
      and/or the municipal police of Iguala to criminal organized crime operations in
      the state of Guerrero, including but not limited to interactions or cooperation with
      the Guerreros Unidos gang from April 2014 to April 2015.

g.    Date filed: 4/20/17
      Date acknowledged: 4/28/17
      Agency case number: F-2017-10311
      Current Description: Records relating to the September 2014 disappearance of 43
      Mexican students from the Escuela Normal Rural Raul Isidro Burgos in and or
      around the town of Iguala, Guerrero.

h.    Date filed: 5/1/17
      Date acknowledged: 5/10/17



                                    3
     Case 1:20-cv-03649 Document 1 Filed 12/14/20 Page 4 of 7




      Agency case number: F-2017-11167
      Description: Records relating to the campaign in the Mexican press to slander and
      discredit the experts belonging to the International Group of Independent Experts
      (GIEI). This request includes records related to the collusion of rightwing groups
      inside Guatemala, Colombia, Chile, and Spain with Mexican organizations to
      produce information or propaganda that could be used in the smear campaign
      against GIEI members.

i.    Date filed: 7/31/17
      Date acknowledged: 8/29/17
      Agency case number: F-2017-14577
      Description: Records relating to a list of personnel of the Mexican Navy. The
      request included any and all information pertaining to these individuals, their
      career in the Navy, military training, etc., and was not limited to the events of
      September 26-27, 2014.

j.    Date filed: 8/17/17
      Date acknowledged: 9/7/17
      Agency case number: F-2017-14653
      Description: Records regarding the discovery of remains and clandestine graves
      around Iguala in the Fall of 2014 and Spring of 2015.

k.    Date filed: 11/7/17
      Date acknowledged: 11/16/17
      Agency case number: F-2017-16866
      Description: Records relating to a possible request from the Mexican government
      - whether by Mutual Legal Assistance Treaty (MLAT) or some other form (such
      as letter rogatory) - for records connected to United States of America v. Pablo
      Vega Cuevas et al. (14 CR 705), a narcotics case prosecuted by the US Attorney's
      Office for the Northern District of Illinois beginning in December 2014.
      Specifically, documents that discuss interest on the part of the Mexican
      government in the case and/or a formal request for records linked to the case, and
      the responsive communications from the United States to Mexico in return.

l.    Date filed: 10/10/19
      Date acknowledged: 12/30/19
      Agency case number: F-2020-00502
      Description: Records relating to the November 18, 2014 meeting of political
      officers to discuss the crises in Iguala and Tlatlaya. At this meeting, participants
      detailed plans for a forthcoming Inter-American Commission on Human Rights
      (IAHCR) mission.

m.    Date filed: 2/6/20
      Date acknowledged: 2/12/20
      Agency case number: F-2020-03549




                                    4
     Case 1:20-cv-03649 Document 1 Filed 12/14/20 Page 5 of 7




      Description: Records relating to Gildardo López Astudillo-alias “El Cabo Gil” or
      “El Gil.” As a member of the Mexican drug cartel Los Guerreros Unidos (or, the
      United Warriors), López Astudillo has been implicated in the forced
      disappearance in Iguala of 43 students from Ayotzinapa, Guerrero in September
      2014.

n.    Date filed: 2/10/20
      Date acknowledged: 2/12/20
      Agency case number: F-2020-03548
      Description: Records relating to Omar Hamid García Harfuch, Mexico’s Chief
      Director for the Criminal Investigations Agency and Mexico City Security
      Secretary as of October 4, 2019.

o.    Date filed: 10/3/19; refiled on 2/10/20
      Date acknowledged: 4/7/20
      Agency case number: M-2020-00008
      Description: MDR request for the State Department cable: “Mexico: Scenesetter
      for Visit of DHS Secretary Johnson” dated December 11, 2014.

p.    Date filed: 2/10/20
      Date acknowledged: 4/7/20
      Agency case number: M-2020-00007
      Description: MDR request for the State Department cable: “Mexico: Inter-
      American Commission on Human Rights to Review GOM Actions on lguala”
      dated November 19, 2014.

q.    Date filed: 7/9/20
      Date acknowledged: 7/10/20
      Agency case number: F-2020-06710
      Description: Records related to the Mexican government’s decision to leak text
      messages secretly obtained by the Drug Enforcement Administration (DEA)
      during its 2014 investigation in Chicago, IL.

r.    Date filed: 7/13/20
      Date acknowledged: 7/14/20
      Agency case number: F-2020-06756
      Description: Records related to the release from prison and acquittal of
      individuals implicated in the forced disappearance of 43 students from the
      Escuela Normal Rural Raul Isidro Burgos in Iguala, Guerrero (Mexico) due to
      investigative irregularities.

s.    Date filed: 7/13/20
      Date acknowledged: 7/14/20
      Agency case number: F-2020-06758
      Description: Records related to a list of 21 Mexican military officers with
      suspected ties to Ayotzinapa case.



                                   5
             Case 1:20-cv-03649 Document 1 Filed 12/14/20 Page 6 of 7




       t.      Date filed: 7/23/20
               Date acknowledged: 7/27/20
               Agency case number: F-2020-07015
               Description: Records related to the violations of due process rights of suspects
               tied to the Ayotzinapa case including the arbitrary detention of suspects, the use
               of torture and mistreatment during interrogations and/or detention, the
               inadmissibility of evidence as a consequence of such due process violations.

       u.      Date filed: 7/28/20
               Date acknowledged: 7/30/20
               Agency case number: F-2020-07197
               Description: Records related to Tomás Zerón de Lucillo, including his career; his
               participation in the investigation into the Ayotzinapa case; his participation in the
               torture of detainees; the Mexican government’s request for an Interpol detention
               order and for Zerón’s extradition from Canada.

       v.      Date filed: 7/29/20
               Date acknowledged: 7/30/20
               Agency case number: F-2020-07205
               Description: Records related to the resumption of the search for remains of the 43
               disappeared students under the Andres Manuel López Obrador administration;
               includes the discovery and identification of the remains of Christian Alfonso
               Rodríguez Telumbre.

       w.      Date filed: 7/30/20
               Date acknowledged: 7/31/20
               Agency case number: F-2020-07258
               Description: Records related to the Ayotzinapa investigation under President
               Andres Manuel López Obrador, from his campaign promises to the current
               investigation.

       6. Notwithstanding the fact that plaintiff submitted its initial FOIA request for the

described records more than five years ago, to date, defendant State has not responded to

plaintiff’s FOIA requests.

       7. Defendant State has violated the applicable statutory time limit for issuing responses

to FOIA requests.

       8. Plaintiff has exhausted the applicable administrative remedies.

       9. Defendant State has wrongfully withheld the requested records from plaintiff.




                                             6
             Case 1:20-cv-03649 Document 1 Filed 12/14/20 Page 7 of 7




                                      CAUSE OF ACTION

                         Violation of the Freedom of Information Act for
                           Wrongful Withholding of Agency Records

       10. Plaintiff repeats and realleges paragraphs 1-9.

       11. Defendant State has wrongfully withheld agency records requested by plaintiff.

       12. Plaintiff has exhausted the applicable administrative remedies with respect to

Defendant State’s wrongful withholding of the requested records.

       13. Plaintiff is entitled to injunctive relief with respect to the release and disclosure of

the requested records.

                                         Requested Relief

WHEREFORE, plaintiff prays that this Court:

       A. order defendant State to disclose the requested records in their entirety and

       make copies available to plaintiff;

       B. provide for expeditious proceedings in this action;

       C. award plaintiff its costs and reasonable attorneys’ fees incurred in this action;

       and

       D. grant such other relief as the Court may deem just and proper.


                                              Respectfully submitted,

                                               /s/ David L. Sobel
                                              DAVID L. SOBEL
                                              D.C. Bar No. 360418
                                              5335 Wisconsin Avenue, N.W.
                                              Suite 640
                                              Washington, D.C. 20015-2052
                                              (202) 246-6180
                                              sobel@att.net

                                              Counsel for Plaintiff



                                              7
